Citation Nr: 1223164	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches and dizziness due to head injury.  

2.  Entitlement to service connection for recurrent rash to buttocks, chest, and back to include as a result of herbicide exposure (including Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on September 1, 2009, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The Board remanded the issues in March 2010 and December 2010 for additional development.  The Veteran was sent a notice letter in May 2010 with respect to his claims and was afforded VA examinations in January 2011 and January 2012.  Therefore, the remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Headaches and dizziness have not been shown by the most competent and persuasive evidence to be causally or etiologically related to active service. 

3.  A skin disorder has not been shown by the most competent and persuasive evidence to be causally or etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Headaches and dizziness were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  A skin disorder was not incurred in active service and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in June 2004 and May 2010 with regard to the Veteran's claims for service connection.  The Board notes that the May 2010 letter was not sent prior to the initial adjudication of the Veteran's claims in November 2004.  However, the claim was readjudicated by the September 2010 supplemental statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the appellant also has been satisfied in this case.  The Veteran has contended that his current skin disorder is due to Agent Orange exposure.  The Veteran stated that he set foot in Vietnam during his period of active service in the Navy.  He stated that he served on the USS BOLSTER which was anchored in September or October 1968 in Da Nang and Quang Tri.  He explained his ship was off shore less than a mile and he and three others took a work boat ashore to pick up food and supplies.  The RO submitted a request to the National Personnel Records Center (NPRC) for verification of the Veteran's dates of service in Vietnam.  In a June 2004 response, the NPRC noted that the dates furnished were the dates that the Veteran was on board ships that were in the official waters of Vietnam.  The personnel records did not contain enough information to make a definitive statement regarding in-country service.  It was noted that the Veteran served aboard the USS BOLSTER, which was in the official waters of Vietnam from March 1969 to August 1969, May 1969, and July 1969 to August 1969.  The Board recognizes the Veteran's contention that a request should be made for deck logs from September to October 1968.  However, as noted above, the NPRC response noted that the USS BOLSTER was only in the official waters of Vietnam during 1969.  In addition, the personnel records show that the Veteran received the Vietnam Service Medal based on the dates of March 1969 to August 1969, May 1969, and July 1969 to August 1969.  As such, the Veteran has not provided dates that would allow for further verification as the USS BOLSTER was not in the official waters of Vietnam in 1968.  More importantly, the Veteran does not have a diagnosis for which presumptive service connection can be granted.  Therefore, a remand for additional verification would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Furthermore, the Veteran was afforded VA examinations in January 2011 and January 2012 with respect to his claims for service connection.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The VA opinions were predicated on a review of the records in the claims file as well as on a physical examination of the Veteran.  The examiners also provided sound reasoning for the stated nexus opinion relying and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the January 2011 VA examiner did not provide an opinion as to whether the Veteran's preexisting tinea versicolor was aggravated by active service as instructed by the December 2010 remand directive.  However, the examiner explained that the Veteran's tinea versicolor resolved and did not diagnose the Veteran with tinea versicolor.  In fact, the post-service treatment records do not include any diagnosis of tinea versicolor.  Therefore, the Board finds that the examination report substantially complies with the December 2010 remand directive.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of    38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term 'acute and subacute peripheral neuropathy' means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R.              § 3.309(e), Note 2. 

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.
Headaches and Dizziness due to Head Injury 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for headaches and dizziness due to head injury.

The Veteran testified during the September 2009 hearing that he incurred a head injury during active service and felt that his headaches and dizziness are related to the head injury.  He reported that he has continually suffered from these symptoms since service.  

The current medical evidence shows that the Veteran has complained of headaches and dizziness.  See VA treatment records.  

The service treatment records show that the Veteran suffered a head injury.  The July 25, 1968 service treatment record reveals that the Veteran had a laceration on his scalp around 1 and 1/2" to 2" x 1".  There were no bone fragments felt in wound and sutures were used.  The July 26, 1968 service treatment record shows that the Veteran complained of dizziness and a skull series was requested.  It was noted that the Veteran struck his head on a hatch.  He did not know whether he was unconscious.  He complained of dizziness while sitting.  There were no headaches, nausea, or vomit.  The neurological examination was within normal limits and the skull series was within normal limits.  The diagnosis was listed as "no pathology other than laceration."  The December 1969 separation report of medical examination shows that the Veteran's head, face, neck and scalp were clinically evaluated as normal and his neurologic condition was clinically evaluated as normal.  

The first objective evidence of complaints of dizziness and headaches are located in VA treatment records dated in the 2000s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

The Veteran was afforded a VA examination in January 2012.  The examiner reviewed the claims file.  The examiner noted that the progress note dated on July 25, 1968 showed a scalp wound.  The service treatment records showed that the skull and neurological test series were completed and both were within normal limits with an annotation that stated no pathology other than the laceration.  The examiner opined that there was no basis to establish service connection for headaches or dizziness as a result of the scalp laceration in July 1968.  With respect to headaches, the Veteran stated that the onset of his headaches was in 1978 not soon after hitting his head on the hatch in 1968.  With respect to dizziness, the Veteran reported the onset in 1975.  He stated that he feels dizzy when his blood pressure goes up.  The examiner opined that the Veteran's claimed residuals from a head injury to include headaches were not related to the in-service head injury in July 1968.  The rationale noted that the claims file review showed no complaint of headaches soon after the above head injury.  The claims file review showed that the complaint of headache was in 2003.  The problem list at the VA Medical Center did not show any diagnosis of headaches and the Veteran was not on any prescribed treatment.  The examiner opined that the Veteran's claimed residuals from a head injury to include dizziness were not related to his active service in-service head injury in July 1968.  The Veteran complained of dizziness once after the head injury but not since then.  The examiner did note that the Veteran had a diagnosis of hypertension and that the Veteran reported that he feels dizzy whenever his blood pressure is high.  Hence, the Veteran's claimed residuals from a head injury to include dizziness were not related to his in-service head injury in July 1968.  

In reviewing this evidence of record, the Board finds that the most competent and persuasive evidence weighs against finding that any headaches and dizziness had their onset or were incurred in active service.  The Board notes that the Veteran testified that his dizziness and headaches have existed since his in-service head injury.  However, he also reported to the January 2012 VA examiner that the symptoms manifested after separation from active service.  Specifically, the Veteran reported that his headaches began in 1978, ten years after separation from active service.  He reported that his dizziness began in 1975, six years after separation from active service.  In addition, the March 2009 VA treatment record shows that the Veteran reported experiencing headaches for the past 5 to 10 years, indicating that the onset was after separation from active service.  Therefore, the Board finds that the Veteran's statements are not credible with respect to time of onset.  In addition, the Board finds that the VA examiner's opinion is the most persuasive evidence of record with respect to the etiology of the Veteran's claimed residuals of a head injury.  The examiner reviewed the claims file, considered the Veteran's statements, and provided a negative opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  Therefore, the Board finds that service connection is not warranted for headaches and dizziness related to a head injury.  

In making the above determination, the Board recognizes the Veteran's statements that his headaches and dizziness began during active service.  As a layperson, the Veteran is competent to describe his symptoms during service and his experiences.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).
However, here, the Board finds that the Veteran's statements are not credible with respect to his having had headaches and dizziness since active service.  Although there is one notation of dizziness following his in-service head injury, the skull series and neurological examination were within normal limits, and there are no other complaints of dizziness following the examination.  In addition, the Veteran did not report any headaches during active service.  The separation report of medical examination shows that the Veteran's head, face, neck, and scalp were within normal limits, and his neurologic condition was clinically evaluated as normal.  Furthermore, the Veteran has given inconsistent statements regarding the onset of his headaches and dizziness.  When speaking to the January 2012 VA examiner, the Veteran reported that his headaches and dizziness manifested after separation from active service.  During his hearing, the Veteran stated that he experienced these symptoms since active service.  In light of the above, the Board finds that the Veteran's allegations are not credible because they are inconsistent with other evidence of record, including statements made to the VA examiner and the record contemporaneous with service.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that 'definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.'); see also Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Accordingly, because of the inconsistencies in his statements as well as the lack of any chronic symptoms or disability during service, the Board does not find the Veteran's statements that he had headaches and dizziness since active service to be credible.  Therefore, service connection on the basis of continuity of symptomatology is denied.

In this case, the only evidence relating the Veteran's current headaches and dizziness to active service is the Veteran's own statements.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board notes that the Veteran is competent to attest to the symptoms of headaches and dizziness and that these residuals may be the type of conditions that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  However, the Board finds that the documentary evidence of record in this case, including the January 2012 VA examination report, is more persuasive than the Veteran's statements.  As noted above, the Board has determined that the Veteran's statements regarding chronic symptoms of headaches and dizziness are not credible.  Furthermore, the service treatment records do not reveal any chronic complaints of dizziness and headaches.  In addition, the Veteran himself reported to the January 2012 VA examiner that the symptoms manifested after separation from active service.  Thus, the Veteran's statements regarding etiology are not determined to be credible as he has produced inconsistent statements regarding the onset of his headaches and dizziness.  The Board also finds that the VA examiner's opinion is more persuasive.  The examiner has medical expertise, considered the Veteran's statements, reviewed the claims file including the details of the Veteran's in-service head injury, and provided a negative nexus opinion with supporting rationale.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for headaches and dizziness due to head injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the benefit sought on appeal must be denied.

Skin Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a skin disorder.  Initially, the Board will address the argument with respect to the Veteran's preexisting tinea versicolor.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.    § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A.        § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the March 1968 entrance report of medical examination shows that the Veteran was diagnosed with tinea versicolor.  It was considered not to be disqualify for service ("NCD").  Therefore, the Board finds that the presumption of soundness does not attach with respect to the diagnosis of tinea versicolor because it was noted at the time of entrance.  38 U.S.C.A. § 1111.

The question then becomes whether the preexisting disorder was aggravated by active service.  However, the Board need not address this issue as the Veteran does not have a current diagnosis of tinea versicolor.  The January 2011 VA examiner explained that the Veteran's tinea versicolor resolved and that the Veteran is now diagnosed with lichen simplex chronicus which manifested after separation from active service.  Indeed, the Board observes that the post-service treatment records do not contain any notation or diagnosis of tinea versicolor.  Therefore, regardless of whether tinea versicolor was aggravated by active service, the Veteran does not have a current diagnosis.  Therefore, service connection cannot be granted.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).

Next, the Board will address the Veteran's argument that he is entitled to presumptive service connection for a skin disorder due to herbicides exposure.  Here, the evidence of record does not show that the Veteran had in-country service in the Republic of Vietnam.  His DD Form 214 shows that he served from March 1968 to December 1969 and had one year and five months of foreign and/or sea service.  His personnel records show that he served on the USS BOLSTER during his period of active service.  However, there is no evidence that he actually disembarked in Vietnam or was otherwise exposed to herbicides.  The National Personnel Records Center did note that the Veteran was onboard ships that were in the official waters of the Republic of Vietnam.  However, the personnel records did not contain enough information to make a definitive statement regarding in-country service.  The Board also recognizes the Veteran's statement that the USS BOLSTER was anchored in Vietnam and went ashore in September or October 1968.  However, the USS BOLSTER was not in the official waters of Vietnam in 1968.  Thus, the record does not indicate that the Veteran was ever present in the Republic of Vietnam for duty or visitation or its inland water ways.  Instead, it appears that the Veteran was aboard a ship that was in the Vietnamese coastal waters only.  Therefore, the Veteran did not have service in the Republic of Vietnam as defined at 38 C.F.R. § 3.307(a)(6)(iii).  More importantly, even if the Veteran had service in the Republic of Vietnam, he has not been diagnosed with chloracne or other acneform diseases consistent with chloracne and therefore is not entitled to the presumption.  

Nevertheless, the Board will consider whether service connection can be granted on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 C.F.R. § 3.159(c)(4)(i).  The Veteran contends that his current skin disorder is related to active service to include Agent Orange exposure.   

The medical evidence shows that the Veteran has been variously diagnosed with seborrheic dermatitis, xerosis, and lichen simplex chronicus.  The service treatment records show that the Veteran was diagnosed with tinea versicolor in the March 1968 entrance report of medical examination.  In a July 1968 service treatment record, he complained of a rash on his chest, back, and arms that he had for 1 year (dating prior to his period of active service).  He was diagnosed with tinea versicolor.  There are no other notations or documentation related to any skin disorder or symptomatology.  The December 1969 separation report of medical examination shows that the Veteran's skin was clinically evaluated as normal.  

The first objective evidence of any skin problems is located in VA treatment records dated in the 2000s, more than 30 years after the Veteran's separation from active service.  See Maxson v. Gober, id.  The Veteran was afforded a VA examination in January 2011.  The examiner reviewed the claims file and noted that the Veteran was treated for tinea versicolor during active service.  The Veteran stated that he had a skin rash during military service affecting his trunk which has since resolved.  He developed a new skin rash over the last several years affecting his lower extremities, first affecting his right pretibial area and then spreading to his left pretibial area.  Examination of the skin revealed hyperpigmentation and thickening of the skin in an area 15 x 4 cm. on the right pretibial area and 2 lesions on the left pretibial area, one that is 5 x 2 cm. and another 1 cm. in diameter, affecting 0% of his exposed body area and less than 2 % of his total body area.  The Veteran was diagnosed with tinea versicolor occurred during military service, resolved.  He was also diagnosed with lichen simplex chronicus affecting both lower extremities in the pretibial area.  The examiner opined that: "The patient's lichen simplex chronicus is unrelated to his preexisting diagnosis of tinea versicolor that was found during military service.  Therefore, it is less likely than not that the Veteran's current skin condition is related to military service as he clearly states that it began several years following military service suggesting 1995 as the date of onset."  

In reviewing the evidence noted above, the Board finds that the most competent and persuasive evidence weighs against finding that any current skin disorder had its onset or was incurred in active service.  The Board does not dispute that the Veteran had skin problems during service.  However, as noted above, the Veteran was assessed with preexisting tinea versicolor during active service which has resolved.  See January 2011 VA examination report.  With respect to any other skin disorder, the service treatment records show that the Veteran's skin was normal at separation.  There is also no objective evidence of a skin disorder until the 2000s.  The Veteran's representative has argued that the Veteran's skin disorder has existed since service.  However, the Veteran has also stated that the skin disorder manifested after service when receiving treatment from a VA physician.  Therefore, the Veteran is not credible with respect to his reports of onset.  In addition, the Board finds that the VA examiner's opinion is the most persuasive evidence of record with respect to the etiology of the Veteran's current skin condition because the examiner reviewed the claims file, considered the Veteran's statements, and provided an opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  Therefore, the Board finds that service connection is not warranted for a skin disorder.

In making this determination, the Board recognizes the Veteran's statements that his skin disorder began during active service.  The Veteran is competent to describe his symptoms during service and his experiences.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  However, here, the Board finds that the Veteran is not credible with respect to his statements that he has had a chronic skin disorder since active service.  Indeed, although the Veteran did have skin symptomatology during active service, the Veteran was diagnosed with preexisting tinea versicolor for which he received treatment during active service.  The skin symptoms were related to this preexisting disorder which has since resolved.  See January 2011 VA examination report.  The separation report of medical examination shows that the Veteran's skin was clinically evaluated as normal.  Furthermore, although the Veteran has now stated that his current skin disorder has been chronic since active service, in a March 2009 VA treatment record, he stated that the rash to his legs existed for two years.  In an April 2004 VA treatment record, the Veteran stated that he had his rash for one year.  Thus, the Board finds that the Veteran's assertions are not credible because they are inconsistent with other evidence of record including the Veteran's statements to VA physicians and the record contemporaneous with service.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971); see also Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, because of the inconsistencies in his statements as well as the lack of any chronic skin symptoms during service, the Board does not find the Veteran's statements that he had chronic skin symptoms active service to be credible.  Therefore, service connection on the basis of continuity of symptomatology is denied.

In this case, the only evidence relating the Veteran's current skin disorder to active service is the Veteran's own statements.  The Board notes that a skin condition may be the type of a condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  However, the Board finds that the Veteran's statements regarding etiology are outweighed by that of the VA examiner.  The Veteran simply stated that he had skin problems during service that have continued to the present.  He has also stated that he feels that his skin problems are related to Agent Orange exposure.  However, as noted above, the Board does not find that the Veteran's statements as to continuity of symptomatology to be credible as he has also stated that his current skin disorder manifested many years after service.  Further, the Board finds that the VA examiner's opinion is more persuasive.   The examiner noted that the Veteran had skin symptoms during service, but attributed the symptoms to the preexisting tinea versicolor which has since resolved.  In addition, the examiner provided a negative nexus opinion based upon review of the claims file and the Veteran's statements.  Thus, the Board finds that the VA examiner's opinion is more persuasive than the Veteran's statements.  See Black v. Brown, id.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for headaches and dizziness due to head injury is denied.

Entitlement to service connection for a skin disorder to include as secondary to herbicides exposure (to include Agent Orange) is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


